         Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 1 of 19
RONALD ADY (USB 3694)                                                    FILED
RONALD ADY, PLLC                                                  2019 JUN 17 AM 10:16
8 East Broadway, Ste. 725                                               CLERK
Salt Lake City, UT 84111                                          U.S. DISTRICT COURT
(801) 530-3122
(801) 746-3501 fax

Attorney for Plaintiffs


                    IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, CENTRAL DIVISION



 ALEX TAYLOR and NALLELY
 TAYLOR,                                          PROTECTIVE ORDER

          Plaintiffs,
                        v.                        Case No. 2:19-cv-00120

 NATIONAL COLLEGIATE STUDENT                      Judge Bruce Jenkins
 LOAN TRUST 2007-1,
 TRANSWORLD SYSTEMS, INC., EGS
 FINANCIAL CARE, INC. fka NCO
 Financial Systems, Inc. and DOES I
 throughX.

          Defendants.


         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and for good

cause,

         IT IS HEREBY ORDERED THAT:

         1.     Scope of Protection

         This Protective Order shall govern any record of information produced in

this action and designated pursuant to this Protective Order, including all

designated deposition testimony, all designated testimony taken at a hearing or

other proceeding, all designated deposition exhibits, interrogatory answers,

admissions, documents and other discovery materials, whether produced
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 2 of 19
informally or in response to interrogatories, requests for admissions, requests for

production of documents or other formal methods of discovery.

         This Protective Order shall also govern any designated record of

information produced in this action pursuant to required disclosures under any

federal procedural rule or local rule of the Court and any supplementary

disclosures thereto.

         This Protective Order shall apply to the parties and to any nonparty from

whom discovery may be sought who desires the protection of this Protective

Order.

         Nonparties may challenge the confidentiality of the information protected

by this order by filing a motion to intervene and a motion to de-designate.

         2.    Definitions

               (a)     The term CONFIDENTIAL INFORMATION shall mean: (1)

sensitive technical information, including current research, development and

manufacturing information and patent prosecution information, (2) sensitive

business information, including highly sensitive financial or marketing

information and the identity of suppliers, distributors and potential or actual

customers, (3) competitive technical information, including technical analyses or

comparisons of competitor's products, (4) competitive business information,

including non-public financial or marketing analyses or comparisons of

competitor's products and strategic product planning, or (5) any other

CONFIDENTIAL INFORMATION the disclosure of which to non-qualified




                                          2
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 3 of 19
people subject to this Protective Order the producing party reasonably and in

good faith believes would likely cause harm.

              (b)    For entities covered by the Health Insurance Portability and

Accountability Act of 1996 ("HIP AA"), the term CONFIDENTIAL

INFORMATION shall include Confidential Health Information. Confidential

Health Information shall mean information supplied in any form, or any portion

thereof, that identifies an individual or subscriber in any manner and relates to the

past, present, or future care, services, or supplies relating to the physical or mental

health or condition of such individual or subscriber, the provision of health care to

such individual or subscriber, or the past, present, or future payment for the

provision of health care to such individual or subscriber. Confidential Health

Information includes claim data, claim forms, grievances, appeals, or other

documents or records that contain any patient health information required to be

kept confidential under any state or federal law, including 45 C.F.R. Parts 160 and

164 promulgated pursuant to the Health Insurance Portability and Accountability

Act of 1996 (see 45 C.F.R. §§ 164.501 & 160.103), and the following subscriber,

patient, or member identifiers:

                     (1)    names;

                     (2)    all geographic subdivisions smaller than a State,

                     including street address, city, county, precinct, and zip code;

                     (3)    all elements of dates (except year) for dates directly

                            related to an individual, including birth date,

                            admission date, discharge date, age, and date of death;



                                          3
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 4 of 19

                    (4)    telephone numbers;

                    (5)    fax numbers;

                    (6)    electronic mail addresses;

                    (7)    social security numbers;

                    (8)    medical record numbers;

                    (9)    health plan beneficiary numbers;

                    (10)   account numbers;

                    (11)   certificate/license numbers;

                    (12)   vehicle identifiers and serial numbers, including

                           license plate numbers;

                    (13)   device identifiers and serial numbers;

                    (14)   web universal resource locators ("URLs");

                    (15)   internet protocol ("IP") address numbers;

                    (16)   biometric identifiers, including finger and voice prints;

                    (17)   full face photographic images and any comparable

                           images; and/ or any other unique identifying number,

                           characteristic, or code.

                    (e)    The term TECHNICAL ADVISOR shall refer to any

person who is not a party to this action and/ or not presently employed by the

receiving party or a company affiliated through common ownership, who has

been designated by the receiving party to receive another party's

CONFIDENTIAL INFORMATION for the purposes of providing expert advice or

opinion. These persons include outside experts or consultants retained to provide



                                          4
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 5 of 19

technical or other expert services such as expert testimony or otherwise provide

expert assistance in trial preparation. Each party's TECHNICAL ADVISORS shall

be limited to such person as, in the judgment of that party's counsel, are

reasonably necessary for development and presentation of that party's case.

       3.     Disclosure Agreements

              (a)    Each receiving party's TECHNICAL ADVISOR shall sign a

disclosure agreement in the form attached hereto as Exhibit A ("Disclosure

Agreement"). Copies of the Disclosure Agreement signed by any person or entity

to whom CONFIDENTIAL INFORMATION is disclosed shall be provided to the

other party promptly after execution by email and ordinary mail.

              (b)    Any disclosure agreement executed by any person affiliated

with a party shall be provided to any other party who, based upon a good faith

belief that there has been a violation of this order, requests a copy.

              (c)    No party shall attempt to depose any TECHNICAL ADVISOR

until such time as the TECHNICAL ADVISOR is designated by the party engaging

the TECHNICAL ADVISOR as a testifying expert. In addition, if the engaging

party chooses not to designate the TECHNICAL ADVISOR as a testifying expert,

the non-engaging party shall be barred from seeking discovery or trial testimony

as to the scope or subject matter of the engagement.

       4.     Designation of Information

              (a)    Documents and things produced or furnished during the

course of this action shall be designated as containing CONFIDENTIAL




                                           5
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 6 of 19
INFORMATION, by placing on each page, each document (whether in paper or

electronic form), or each thing a legend substantially as follows:

                            CONFIDENTIAL INFORMATION

              (b)    A party may designate information disclosed at a deposition

as CONFIDENTIAL INFORMATION by requesting in the 15 days after the

completion of the deposition, that the reporter so designate the parts of the

transcript the party wishes to deem confidential. During that 15 day period unless

a non-disclosing party is privy to the information disclosed in the deposition as

described in Part 9(d) below, that information shall be treated as CONFIDENTIAL

INFORMATION by a non-disclosing party.

              (c)    A producing party shall designate its discovery responses,

responses to requests for admission, briefs, memoranda, and all other papers sent

to the court or to opposing counsel as containing CONFIDENTIAL

INFORMATION when such papers are served or sent.

              (d)    A party shall designate information disclosed at a hearing or

trial as CONFIDENTIAL INFORMATION by requesting the court, at the time the

information is proffered or adduced, to receive the information only in the

presence of those persons designated to receive such information and court

personnel, and to designate the transcript appropriately.

              (e)    The parties will use reasonable care to avoid designating any

documents or information as CONFIDENTIAL INFORMATION that is not

entitled to such designation or which is generally available to the public. The

parties shall designate only that part of a document or deposition that is



                                          6
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 7 of 19
CONFIDENTIAL INFORMATION, rather than the entire document or deposition.

For example, if a party claims that a document contains pricing information that is

CONFIDENTIAL INFORMATION, the party will designate only that part of the

document setting forth the specific pricing information as CONFIDENTIAL

INFORMATION, rather than the entire document.

       5.     Disclosure and Use of Confidential Information

       Information that has been designated CONFIDENTIAL INFORMATION

shall be disclosed by the receiving party only to Qualified Recipients. All

Qualified Recipients shall hold such information received from the disclosing

party in confidence, shall use the information only for purposes of this action and

for no other action, and shall not use it for any business or other commercial

purpose, and shall not disclose it to any person, except as hereinafter provided.

All information that has been designated CONFIDENTIAL INFORMATION shall

be carefully maintained so as to preclude access by persons who are not qualified

to receive such information under the terms of this Order.

       6.    Qualified Recipients

       For purposes of this Order, "Qualified Recipient"   means~


       (1)    Outside counsel of record for the parties in this action, and the

partners, associates, secretaries, paralegal assistants, and employees of such

counsel to the extent reasonably necessary to render professional services in the

action, outside copying services, document management services and graphic

services;




                                          7
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 8 of 19
       (2)   Court officials involved in this action (including court reporters,

persons operating video recording equipment at depositions, and any special

master appointed by the Court);

       (3)    Any person designated by the Court in the interest of justice, upon

such terms as the Court may deem proper;

       (4)    Any outside TECHNICAL ADVISOR employed by the outside

counsel of record, subject to the requirements in Paragraph 3 above;

       (5)    Any witness during the course of discovery, so long as it is stated on

the face of each document being disclosed to that witness that a document is

designated CONFIDENTIAL INFORMATION and the party seeking disclosure

provides advance notice to the party that produced the document;

       (6)    Any designated arbitrator or mediator who is assigned to hear this

matter, or who has been selected by the parties, and his or her staff, provided that

such individuals agree in writing, pursuant to the Disclosure Agreement, to be

bound by the terms of this Order.

       (7)    In-house counsel for a party to this action who are acting in a legal

capacity and who are actively engaged in the conduct of this action, and the

secretary and paralegal assistants of such counsel to the extent reasonably

necessary;

       (8)   The insurer of a party to litigation and employees of such insurer to

the extent reasonably necessary to assist the party's counsel to afford the insurer

an opportunity to investigate and evaluate the claim for purposes of determining

coverage and for settlement purposes; and



                                          8
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 9 of 19
       (9)    Representatives, officers, or employees of a party as necessary to

assist outside counsel with this litigation.

       7.     Use of Confidential Information

              (a)    In the event that any receiving party's briefs, memoranda,

discovery requests, requests for admission, or other papers of any kind that are

served or filed include another party's CONFIDENTIAL INFORMATION, the

papers must be appropriately designated pursuant to paragraphs 4(a) and (b) and

governed by DUCivR 5-3.

              (b)    All documents, including attorney notes and abstracts, that

contain another party's CONFIDENTIAL INFORMATION shall be handled as if

they were designated pursuant to paragraph 4(a) or (b).

              (c)    Documents, papers, and transcripts that are filed with the

court and contain any other party's CONFIDENTIAL INFORMATION shall be

filed in sealed envelopes and filed in accordance with DUCivR 5-3.

              (d)    In the event that any question is asked at a deposition with

respect to which a party asserts that the answer requires the disclosure of

CONFIDENTIAL INFORMATION, such question shall nonetheless be answered

by the witness fully and completely. Prior to answering, however, all persons

present shall be advised of this Order by the party making the confidentiality

assertion.

              (e)    Nothing in this Protective Order shall bar or otherwise restrict

outside counsel from rendering advice to his or her client with respect to this




                                           9
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 10 of 19
action and, in the course thereof, from relying in a general way upon his

examination of materials designated CONFIDENTIAL INFORMATION.

       8.     Inadvertent Failure to Designate

              (a)    In the event that a producing party inadvertently fails to

designate any of its information pursuant to paragraph 4, it may later designate by

notifying the receiving parties in writing. The receiving parties shall take

reasonable steps to see that the information is thereafter treated in accordance

with the designation.

              (b)    It shall be understood however, that no person or party shall

incur any liability hereunder with respect to disclosure that occurred prior to

receipt of written notice of a belated designation.

       9.     Challenge to Designation

              (a)    Any receiving party may challenge a producing party's

designation at any time. A failure of any party to expressly challenge a claim of

confidentiality or any document designation shall not constitute a waiver of the

right to assert at any subsequent time that the same is not in-fact confidential or

not an appropriate designation for any reason.

              (b)    Any receiving party may disagree with the designation of any

information received from the producing party as CONFIDENTIAL

INFORMATION. In that case, any receiving party desiring to disclose or to permit

inspection of the same otherwise than is permitted in this Order, may request the

producing party in writing to change the designation of a document or




                                          10
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 11 of 19
documents, stating the reasons for that request. The producing party shall then

have seven (7) days from the date of service of the request to:

                       (i)    advise the receiving parties whether or not it persists in

its designation; and

                       (ii)   if it persists in its designation, to explain the reason for

its designation of the document as CONFIDENTIAL INFORMATION and to state

its intent to seek a protective order or any other order to maintain the designation.

              (c)      If no response is made within seven (7) days after service of

the request under subparagraph (b), the information will be de-designated as

requested by the receiving party. If, however, the request under subparagraph (b)

above is responded to under subparagraph (b)(i) and (ii), within seven (7) days the

producing party may then move the court for a protective order or any other order

to maintain its designation. The burden of proving that the designation is proper

shall be upon the producing party. If no such motion is made within seven (7)

days after the statement to seek an order under subparagraph (b)(ii), the

information will be de-designated .. In the event objections are made and not

resolved informally and a motion is filed, disclosure of information shall not be

made until the issue has been resolved by the Court (or to any limited extent upon

which the parties may agree).

       No party shall be obligated to challenge the propriety of any designation

when made, and failure to do so shall not preclude a subsequent challenge to the

propriety of such designation.




                                            11
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 12 of 19
                (d)   With respect to requests and applications to remove or change

a designation, information shall not be considered confidential or proprietary to

the producing party if:

                      (i)     the information in question has become available to the

public through no violation of this Order; or

                      (ii)    the information was known to any receiving party

prior to its receipt from the producing party; or

                      (iii)   the information was received by any receiving party

without restrictions on disclosure from a third party having the right to make such

a disclosure.

       10.      Inadvertently Produced Privileged Documents

       The parties hereto also acknowledge that regardless of the producing

party's diligence an inadvertent production of attorney-client privileged or

attorney work product materials may occur. In accordance with Fed. R. Civ. P.

26(b)(5) and Fed. R. Evid. 502, they therefore agree that if a party through

inadvertence produces or provides discovery that it believes is subject to a claim of

attorney-client privilege or attorney work product, the producing party may give

written notice to the receiving party that the document or thing is subject to a

claim of attorney-client privilege or attorney work product and request that the

document or thing be returned to the producing party. The receiving party shall

return to the producing party such document or thing. Return of the document or

thing shall not constitute an admission or concession, or permit any inference, that

the returned document or thing is, in fact, properly subject to a claim of attorney-



                                           12
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 13 of 19
client privilege or attorney work product, nor shall it foreclose any party from

moving the Court pursuant to Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502 for an

Order that such document or thing has been improperly designated or should be

produced.

      11.     Inadvertent Disclosure

              In the event of an inadvertent disclosure of another party's

CONFIDENTIAL INFORMATION to a non-Qualified Recipient, the party making

the inadvertent disclosure shall promptly upon learning of the disclosure: (i)

notify the person to whom the disclosure was made that it contains

CONFIDENTIAL INFORMATION subject to this Order; (ii) make all reasonable

efforts to preclude dissemination or use of the CONFIDENTIAL INFORMATION

by the person to whom disclosure was inadvertently made including, but not

limited to, obtaining all copies of such materials from the non-Qualified Recipient;

and (iii) notify the producing party of the identity of the person to whom the

disclosure was made, the circumstances surrounding the disclosure, and the steps

taken to ensure against the dissemination or use of the information.

       12.    Limitation

              This Order shall be without prejudice to any party's right to assert at

any time that any particular information or document is or is not subject to

discovery, production or admissibility on the grounds other than confidentiality.

       13.    Conclusion of Action

              (a)    At the conclusion of this action, including through all appeals,

each party or other person subject to the terms hereof shall be under an obligation,



                                         13
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 14 of 19
upon request, to destroy or return to the producing party all materials and

documents containing CONFIDENTIAL INFORMATION and to certify to the

producing party such destruction or return. Such return or destruction shall not

relieve said parties or persons from any of the continuing .obligations imposed

upon them by this Order.

              (b)    After this action, trial counsel for each party may retain one

archive copy of all documents and discovery material even if they contain or

reflect another party's CONFIDENTIAL INFORMATION. Trial counsel's archive

copy shall remain subject to all obligations of this Order.

              (c)    The provisions of this paragraph shall not be binding on the

United States, any insurance company, or any other party to the extent that such

provisions conflict with applicable Federal or State law. The Department of

Justice, any insurance company, or any other party shall notify the producing

party in writing of any such conflict it identifies in connection with a particular

matter so that such matter can be resolved either by the parties or by the Court.

       14.    Production by Third Parties Pursuant to Subpoena

       Any third party producing documents or things or giving testimony in this

action pursuant to a subpoena, notice or request may designate said documents,

things, or testimony as CONFIDENTIAL INFORMATION. The parties agree that

they will treat CONFIDENTIAL INFORMATION produced by third parties

according to the terms of this Order.

      15.     Compulsory Disclosure to Third Parties




                                          14
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 15 of 19
         If any receiving party is subpoenaed in another action or proceeding or

served with a document or testimony demand or a court order, and such

subpoena or demand or court order seeks CONFIDENTIAL INFORMATION of a

producing party, the receiving party shall give prompt written notice to counsel

for the producing party and allow the producing party an opportunity to oppose

such subpoena or demand or court order prior to the deadline for complying with

the subpoena or demand or court order. No compulsory disclosure to third

parties of information or material exchanged under this Order shall be deemed a

waiver of any claim of confidentiality, except as expressly found by a court or

judicial authority of competent jurisdiction.

         16.    Jurisdiction to Enforce Protective Order

         After the termination of this action, the Court will continue to have

jurisdiction to enforce this Order.

         17.    Modification of Protective Order

         This Order is without prejudice to the right of any person or entity to seek a

modification of this Order at any time either through stipulation or Order of the

Court.

         18.    Confidentiality of Party's Own Documents

         Nothing herein shall affect the right of the designating party to disclose to

its officers, directors, employees, attorneys, consultants or experts, or to any other

person, its own information. Such disclosure shall not waive the protections of this

Protective Order and shall not entitle other parties or their attorneys to disclose

such information in violation of it, unless by such disclosure of the designating



                                            15
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 16 of 19
party the information becomes public knowledge. Similarly, the Protective Order

shall not preclude a party from showing its own information, including its own

information that is filed under seal by a party, to its officers, directors, employees,

attorneys, consultants or experts, or to any other person.
                               ,-1 V'._

       SO ORDERED this _I!__ day of June, 2019.




                                     BRUCE S. JENKIN
                                     U.S. SENIOR DIS"t•rnrP"I"




                                           16
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 17 of 19




                  IN THE UNITED ST ATES DISTRICT COURT
                   DISTRICT OF UT AH, CENTRAL DIVISION



 ALEX TAYLOR and NALLELY                          DISCLOSURE AGREEMENT
 TAYLOR,

        Plaintiffs,                               Case No. 2:19-cv-00120
                      v.
                                                  Judge Bruce Jenkins
 NATIONAL COLLEGIATE STUDENT
 LOAN TRUST 2007-1,
 TRANSWORLD SYSTEMS, INC., EGS
 FINANCIAL CARE, INC. fka NCO
 Financial Systems, Inc. and DOES I
 throughX.

        Defendants.


       I, _ _ _ _ _ _ __, am employed by _ _ _ _ _ _ _ _ _ . In

connection with this action, I am:

              a director, officer or employee of _ _ _ _ _ _ _ _ _ _ _ who is

directly assisting in this action;

              have been retained to furnish technical or other expert services or to

give expert testimony (a "TECHNICAL ADVISOR");

              Other Qualified Recipient (as defined in the Protective Order)

(Describe:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _).

       I have read, understand and agree to comply with and be bound by the

terms of the Protective Order in the matter of

--------------~
                                           Civil Action No. ------~



                                         17
      Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 18 of 19
pending in the United States District Court for the District of Utah. I further state

that the Protective Order entered by the Court, a copy of which has been given to

me and which I have read, prohibits me from using any CONFIDENTIAL

INFORMATION, including documents, for any purpose not appropriate or

necessary to my participation in this action or disclosing such documents or

information to any person not entitled to receive them under the terms of the

Protective Order. To the extent I have been given access to CONFIDENTIAL

INFORMATION, I will not in any way disclose, discuss, or exhibit such

information except to those persons whom I know (a) are authorized under the

Protective Order to have access to such information, and (b) have executed a

Disclosure Agreement. I will return, on request, all materials containing

CONFIDENTIAL INFORMATION, copies thereof and notes that I have prepared

relating thereto, to counsel for the party with whom I am associated. I agree to be

bound by the Protective Order in every aspect and to be subject to the jurisdiction

of the United States District Court for the District of Utah for purposes of its

enforcement and the enforcement of my obligations under this Disclosure

Agreement. I declare under penalty of perjury that the foregoing is true and

correct.



                                          Signed by Recipient



                                          Name (printed)

                                          Date:   ~~~~~~~~~~~-




                                          18
     Case 2:19-cv-00120-BSJ Document 25 Filed 06/17/19 Page 19 of 19
APPROVED as to form and content
this lO'h day of June, 2019:

RONALD ADY, PLLC


_/S/Ronald Ady_ _ _ __
RONALD ADY, Attorney for the
Plaintiffs Alex and Nallely Taylor



APPROVED as to form and content
this lO'h day of June, 2019:

SESSIONS, FISHMAN, NATHAN & ISRAEL



_/S/Michael Alltmont_ _ __
MICHAEL ALLTMONT, Attorney
for the Defendants NCSLT 2007-1,
TRANSWORLD SYSTEMS, INC.,
EGS FINANCIAL CARE, INC.



APPROVED as to form and content
this lO'h day of June, 2019:

CHRISTENSEN AND JENSEN




_/S/George Burbidge_ _ __
GEORGE BURBIDGE, Attorney
for the Defendants NCSLT 2007-1,
TRANSWORLD SYSTEMS, INC.,
EGS FINANCIAL CARE, INC.




                                     19
